Citation Nr: 1616723	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge for his period of service from July 1973 to September 1974 is a bar to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant's military service was from July 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision by the VA Regional Office (RO).  

In February 2016, the appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.


FINDINGS OF FACT

1.  The appellant's military service was from July 1973 to September 1974.

2.  On October 10, 1973, the appellant went absent without leave (AWOL).

3.  In February 1974, the appellant plead guilty in a civilian court to the felony charge of assault and battery of a high and aggravated nature.  This charge related    to an incident occurring on October 22, 1973, while the appellant remained on AWOL status.  He was subsequently sentenced to 10 years hard labor.

4.  In August 1974, an Army Board of Officers was convened and recommended that the appellant receive an undesirable discharge based upon his civil conviction.  

5.  On September 5, 1974, the appellant was separated from the service.  His report of separation, Form DD 214, listed his character of service as under other than honorable conditions.

6.  The appellant was not insane for VA purposes during his military service.

7.  The appellant's discharge is considered dishonorable for VA purposes.


CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from July 1973 to September 1974 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.360 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2011.  Specifically, the RO's April 2011 letter advised the appellant that, given the character of his discharge, a determination regarding his Veteran status was necessary prior to adjudicating the merits of his claim for VA benefits.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).
	
The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file, and he has provided statements in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is also no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to why he believed his current discharge status should not prevent him from receiving VA benefits.  The VLJ also informed the appellant that VA has no authority to alter his discharge classification, and that his recourse is with the service department.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
II.  Analysis 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes  one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).  Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides   an exception if the following conditions are met: (a) the person served in the active military, naval or air service for the period of time the person was obligated to    serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

Benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector   who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides an exception to this condition where there are compelling circumstances to warrant the prolonged absence).  38 U.S.C.A. § 5303; 38 C.F.R. §3.12(c).

In addition, a discharge or release because of one of the offenses specified       under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu     of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).  The conduct must also be persistent (reoccurring or ongoing) in order to deem a discharge "other than honorable" for VA purposes.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period    of at least 180 days.  

With certain exceptions, health-care benefits authorized by Chapter 17 of Title 38, United States Code, shall be furnished for any disability incurred in or aggravated during a period of service terminated by an administrative discharge under other than honorable conditions.  38 C.F.R. § 3.360(a).  They may not, however, be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b).  

The appellant is seeking eligibility for VA benefits based on his military service from July 1973 to September 1974.  To this end, he contends that the character of his discharge at the end of his period of service should not be a bar to his receiving VA benefits.  At his February 2016 Board hearing, he testified that the actions which resulted in his discharge from military service occurred outside of his military service.

In the July 2011 administrative decision, the RO found that the appellant's discharge under other than honorable conditions on September 5, 1974, is considered to be issued under dishonorable conditions for VA purposes.  In support of their decision, the RO noted that the discharge was recommended by an Army Board of Officers, which determined that the appellant had plead guilty to the civilian charge of assault and battery of a high and aggravated nature, and that he was then sentenced to 10 years of hard labor on February 14, 1974.  The RO also noted that at the time of the underyling crime, which occurred on October 22, 1973, the appellant had been in AWOL status since October 10, 1973.  Accordingly, the RO's decision found that it  is a bar to VA compensation benefits under 38 C.F.R. § 3.12(d)(3), (4).

Following a longitudinal review of the record, the Board concludes that the appellant's discharge from the service was under dishonorable conditions for VA purposes as it was the result of an offense involving moral turpitude (this includes, generally, conviction of a felony); and also willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(3), (4).  Specifically, the appellant is shown to have plead  guilty to the charge of assault and battery of a high and aggravated nature, a    felony punishable up to 20 years.  S.C. Code Ann. § 16-3-600(B).  The charging documents relating to this incident indicate that the appellant, without just cause    of provocation, struck an individual in the head with a big club resulting in them being injured and hospitalized.  Moreover, his service personnel records reveal   that he was AWOL at the time of this incident, and had been so for 12 days before.  Finally, the evidence does not show, and the appellant does not contend, that he  was insane at the time he committed his inservice misconduct.

A discharge from military service as the result of an offense involving moral turpitude (this includes, generally, conviction of a felony) or because of willful    and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(3), (4).  Accordingly, the appeal must be denied.


ORDER

The character of the appellant's discharge for his period of service from July 1973 to September 1974 is a bar to VA benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


